                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


KEYVONE TRAYUS WILLIAMS,

       Plaintiff,
                                                  Civil Action No. 3:190V421-HEH

UNKNOWN,

       Defendant.


                              MEMORANDUM OPINION
                    (Dismissing Civil Rights Action Without Prejudice)

       By Memorandum Order entered on July 10, 2019, the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiff to return his informa pauperis

affidavit and affirm his intention to pay the full filing fee by signing and returning a

consent to the collection offees form. The Court warned Plaintiff that a failure to

comply with either ofthe above directives within thirty(30) days ofthe date of entry

thereof would result in summary dismissal ofthe action.

       Plaintiff has not complied with the order of this Court. Plaintiff failed to return the

informa pauperis affidavit and a consent to collection of fees form. As a result, he does

not qualify for informa pauperis status. Furthermore, he has not paid the statutory filing

fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful
failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be

dismissed without prejudice.

       An appropriate Order shall issue.



                                                           /s/
                                   HENRY E. HUDSON
Date: Reg       ^0/J               SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
